TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00751-CR



                              Warren Randall Hughes, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 70931, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Warren Randall Hughes filed a notice of appeal from a judgment of conviction for

aggravated robbery with a deadly weapon. See Tex. Penal Code § 29.03. However, the trial court

certified that this is a plea bargain case and Hughes has no right of appeal. Hughes and his counsel

signed the certification.

               The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: December 23, 2014

Do Not Publish